Citation Nr: 1538234	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as multiple premature ventricular, left side, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for vision problems, including floaters and light flashes, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2008, the Veteran requested a hearing before a Veterans Law Judge at her local VA office, but in December 2008, she withdrew her Board hearing request and requested an RO Decision Reviewer Officer hearing instead. 

In September 2012, the Board remanded the issues included on the title page, and the issues of entitlement to service connection for migraine headaches, claimed as due to an in-service head injury and entitlement to service connection for vertigo, claimed as due to an in-service head injury for further development.  

Subsequently, in an April 2013 rating decision, the Appeals Management Center granted service connection for migraine headaches and migrainous vertigo.  As these issues were granted, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for vision problems is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  The Veteran does not have a current heart disability associated with an injury or incident during active duty service.

2.  The Veteran does not have a current bilateral hip disability associated with an injury or incident during active duty service.

3.  The preponderance of the evidence shows that the Veteran's current low back disability was not present in service or until many years thereafter, and is not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2015), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters dated April 2007, September 2007 and December 2007 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

Pursuant to the Board's September 2012 decision and remand, the RO was requested to obtain treatment records from locations where the Veteran's husband was stationed, specifically in Germany from 1993 to 1997 and Italy from 2001 to 2004.  A subsequent review of the record shows that some treatment records from within these dates were already of record.  

On remand, the RO indicated an attempt to obtain additional post-service treatment records; however, a response was not associated with the claims file.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of disability regarding the claimed heart and bilateral hip disabilities.  As such, a remand to again attempt to obtain these records is not necessary because it would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1) and (c)(2).

The Veteran was provided VA medical examinations in November 2012 pursuant to the Board's September 2012 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran seeks service connection for a heart disability, a bilateral hip disability and a low back disability, all to include as secondary to service-connected disabilities.  In support of her claim, the Veteran has asserted that she suffered a head injury in September 1987 after a mirror fell on her head and that she has suffered from several disabilities since that time.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Heart Disability

Service treatment records do not reference treatment or complaint for a heart condition. 

A VA radiologic examination dated in February 2011 shows that the Veteran's heart and pulmonary vascularity were within normal limits.  

The Veteran was afforded a VA examination in November 2012.  The examiner noted that the Veteran denied a current or chronic heart condition.  The Veteran reported that when she was living in Germany or Italy, there was a time when she had a brief irregular heartbeat.  She noted that it was not a persistent or chronic condition and she denied any symptoms or abnormal electrocardiogram or other heart related conditions/symptoms in recent years.  

Upon examination, the Veteran's heart beat rhythm was regular and her heart sounds were normal.  No evidence of ischemic heart disease, a myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart conditions or pericardial adhesions were found.  

The examiner found no current or chronic or recurrent heart condition based on the absence of symptoms and normal physical examination which included a negative chest x-ray.  The examiner noted that recent medical records of the past several years were also negative for any heart condition or suspicious symptoms.  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  Here, the record does not contain sufficient evidence that she currently has a heart disability.  The medical evidence does not show a diagnosis of a heart disability.  This is so for the entire pendency of the claim, including for the time period shortly prior to the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The primary piece of evidence indicating a current disability is the Veteran's recollection of a brief irregular heartbeat while in Germany many years ago.  The Board does not find this to be sufficient evidence to substantiate the current disability element of the claim.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Whether service connection is claimed on direct or secondary basis, the crucial element for establishing service connection is the existence of a current disability; such is not established in this case.  Thus, there is no basis for awarding benefits for this claim.  As the preponderance of the evidence is against the claim, service connection is not warranted for a heart disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hip Disability

The Veteran's service treatment records do not reflect complaints or treatment for a hip injury.

Post-service treatment records dated in January 2004, which was several years prior to the claim, show that the Veteran complained of right hip pain and popping.  The examiner noted that the Veteran's hip appeared normal.  The examiner assessed the Veteran with snapping hip syndrome, tronchanteric bursitis.  

Pursuant to the Board's September 2012 decision and remand, the Veteran was afforded a VA examination in November 2012.  The examination report shows that the Veteran noted that she only had symptoms related to her lower back.  Flare-ups were not reported.  Her hip flexion was to 125 degrees or greater and her hip extension was greater than 5 degrees, bilaterally.  She could perform repetitive motion and the measurements remained the same.  No functional loss was found.  Muscle strength tests were normal.  

The examiner opined that there was no evidence of any current or chronic hip condition based on absence of hip joint symptoms, normal examination of the hips and medical records being negative for any current or chronic hip condition or symptoms.  The examiner stated that there was no indication for imaging of the hip joints.  It was noted that previous imaging of the pelvis had been negative for abnormalities.

After a review of the record, the Board finds that the evidence does not support a current diagnosis of a disability for which service connection may be granted.  As noted previously, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain, 21 Vet. App. at 321.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Here, no current bilateral hip disability has been shown.  

Although there was the pre-claim assessment of what appears to be a diagnosis involving the right hip of snapping hip syndrome, tronchanteric bursitis, this was too distant from the claim to be considered a current disability, particularly when the VA examiner persuasively found a normal right hip.  See Romanowsky, 26 Vet. App. at 289.  Thus, the Board does not find a current disability close in time to when the claim was filed to substantiate the current disability element of the claim.

Whether service connection is claimed on direct or secondary basis, the crucial element for establishing service connection is the existence of a current disability; such is not established in this case.  Thus, service connection for a bilateral hip disability, either as direct or secondary, is not warranted.  As the preponderance of the evidence is against the claim, service connection is not warranted for a bilateral hip disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disability

Service treatment records are silent for complaints and treatment for a lumbar spine condition.

Post-service VA treatment records dated in March 2003 show radiologic results that indicate that the Veteran's lumbosacral spine was normal.  There was evidence of short S1 posterior schisis.  A treatment note from an Army Health Clinic dated in June 2003 indicates that the Veteran "complained of low back pain x 7 years."

A VA treatment note dated in March 2005 shows that the Veteran was treated for low back pain.  Tenderness was found in the low back.  A VA radiologic examination dated in September 2009 showed minimal lower S1 joint degenerative joint disease (DJD), bilaterally, and degenerative disc disease (DDD) at the L3-L4 level.  

The Veteran was afforded a VA examination in November 2012 pursuant to the Board's remand.  The Veteran reported that during service, she marched in shoes that didn't fit her well and recalled her lower back hurting at times.  No significant pain, but a "dull ache" was noted.  The Veteran's current pain was located across the lumbar region and on the sides.  She noted that that she was not able to lift her granddaughter, sit for more than two hours before having to get up and move around and the pain limited her pushing, pulling, twisting and bending movements.  No flare-ups were reported.  Her forward flexion was measured at 80 degrees and her extension was at 25 degrees.  The Veteran's measurements did not change on repetition.  Functional loss of less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing was found upon examination.  No localized tenderness was noted.  No radiculopathy was found.  

The examiner noted a review of the Veteran's claims file.  The examiner stated that there was no lumbar spine condition upon entry into service.  The Veteran provided a history of back discomfort during basic training.  These symptoms were common and not indicative of an injury or chronic condition.  The examiner noted that service medical records were negative for back symptoms and that the records surrounding a head injury in 1987 were negative for associated lumbar spine symptoms.  The examiner noted that the separation from service examination and a subsequent examination in 1990 indicated no recurrent back pain.  Post-service treatment records show reported back pain due to a bowling pin machine injury.  Imaging conducted in 1998 and 2003 were normal.  The 2009 image of the Veteran's back indicated minimal to mild DJD/DDD.  The examiner noted that this was 20 years following the Veteran's active duty service.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

In addition, the examiner noted that there was no evidence that the Veteran's current lumbar spine condition was caused by or aggravated by her service-connected disabilities.  The examiner stated that the lower extremity conditions have not resulted in an asymmetrical gait or other abnormalities that would lead to or worsen her DJD or DDD or lumbar spine.  The cervical spine condition was not one which would spread down the spine or otherwise lead to or aggravate her lumbar spine condition.  Her prior head injury in 1987 is also completely unrelated to her lumbar spine condition based on timing of this condition with the onset of her lumbar spine conditions as well as a lack of any mechanism for her particular head injury to have caused or aggravated her lumbar spine DJD/DDD.  There was no evidence in the medical records of any relation between the lumbar spine condition and her other conditions. 

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The record contains no medical opinion linking the Veteran's low back disability to her active service.  The only medical opinion of record addressing the relationship between the Veteran's claimed condition and service is that of the November 2012 VA examiner, and such opinion is against the claim. 

In this regard, the Board finds the opinion of the VA examiner to be persuasive and most probative as to whether there is a possible relationship between the Veteran's low back pain and her service.  The opinion was provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusion reached.  As such, this opinion is persuasive and entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  The examiner considered the Veteran's theory but it was not endorsed.

Moreover, the evidence does not show that arthritis of the low back manifested to a compensable degree with a year of separation from the Veteran's service.  Instead, arthritis is shown to have manifested many years later.  There is not a continuity of symptomatology either as post-service evidence in 2003 showed a normal lumbar spine while the arthritis and other problems were not seen until a later date.  Thus, service connection is not warranted under the presumptive provisions pertaining to chronic diseases and continuity of symptomatology.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.303(b), 3.309(a).

In addition, the November 2012 VA medical opinion weighs against a finding of a low back disability as secondary to her service-connected disabilities.  The Board finds the opinion of the VA examiner is persuasive evidence, which opposes rather than supports the claim, because the opinion accurately reflects the evidence of record, the thorough examination and provides detailed discussion of all relevant facts.  The examiner's opinion offered rational and a plausible explanation for concluding that the Veteran's low back disability was not the result of (or aggravated by) her service-connected disabilities.  Furthermore, the Veteran has not presented any competent medical evidence in contradiction to the opinion.  Therefore, service connection for a low back disability on a secondary basis is also not warranted.  38 C.F.R. § 3.310.

In sum, the preponderance of the evidence is against the claim; thus, service connection is not warranted for a low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a low back disability is denied.


REMAND

The Veteran seeks service connection for vision problems, including floaters and light flashes, to include as secondary to service-connected disabilities.  Although the Board sincerely regrets the additional delay, remand is required to ensure due process.

In its September 2012 Board remand, the Board requested that the Veteran be afforded a VA eye examination to determine if she currently had a visual disability and, if so, whether that disability was related to her military service.

In its April 2013 supplemental statement of the case, the RO continued its denial of the issue and noted the results of a November 2012 VA eye examination.  After a review of the Veteran's claims folder, however, it does not show that a copy of the November 2012 VA eye examination has been associated with the Veteran's paper file or the electronic file (Virtual VA file or the Veterans Benefits Management System). 

In order to facilitate a proper review of the Veteran's claim, a copy of this report must be obtained.  If a copy cannot be obtained, or no such examination occurred, then the Veteran should be scheduled for a new VA examination.

Accordingly, this issue is REMANDED for the following actions:

1.  Associate a copy of the November 2012 eye examination with the Veteran's claims file.

2.  If a copy of the November 2012 examination is not available, schedule the Veteran for a new examination to determine the nature and etiology of any current eye disorder.  The Veteran's entire claims file and this remand must be made available and reviewed by the VA examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disorder had its clinical onset during, or is related to, the Veteran's active duty.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current eye disability is caused by or aggravated by service-connected disabilities, to include as secondary to service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


